DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00097-CR

NO. 12-02-00098-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DAVID SHANE GARRETT,§
	APPEAL FROM THE 4TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	RUSK COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to dismiss his appeals, and the motion is signed by Appellant.
No decision having been delivered by this Court, the motion is granted, and the appeals are
dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered May 22, 2002.
Panel consisted of Worthen, J., and Griffith, J.





(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.